Fourth Court of Appeals
                               San Antonio, Texas

                                     March 13, 2019

                                   No. 04-18-00744-CR

                                    Montral GROSS,
                                      Appellant

                                            v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CR1337
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

      The Appellant’s First Motion to Extend Time to File Brief is hereby GRANTED.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of March, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court